Shamsher Medih Chisti
                          TDCJ-ID No. 1490300
                         James A. Lynaugh Unit
                          1098, South Hwy 2037                FILED IN
                        Fort Stockton, Tx 79735
                                                        'ST COURT OF APPEALS
                                                           HOUSTON. TEXAS
To,
Christopher A. Prine
                                                         JUN I9 2015
Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Tx 79735                                         Date:     June 15,   2015


Styled: Shamsher Medih Chisti v. Sana Chisti aka Kiran Wilwerding

              Court of Appeals Cause No. 01-13-00780-CV

                   Trial Court Cause No.   2013-12431

      Appealed from 257th District Cburt of Harris County, Texas

Dear Mr. Prine,
                  Greetings. On June 11, 2015, the Law Library Supervisor

called to your office at 11:17 A.M. enquiring about the status of my

case. The Supervisor asked the clerk is any Mandate issued in this

case, the clerk on the phone replied that there is no mandate in this

case and the case is on Petition Review.

       Can you please explain in your reply what kind of Petition Review

my case is on, and how long it will take to the trial Court to put my

case back on docket. On March 03, 2015,     this honorable Court reversed

and remanded this case back to the trial     Cburt for further proceedings

        .If you please inform me the status and what is the update on my

case will really help me.

       Thank you for your time and attention in this matter.




cc:   file
Chisti Shamsher #1490300                        MIDLAND / ODESSA
James A. Lynaugh Unit                                     TX 797 1 L
1098, South Hwy 2037                                 is jjun 2.VX5 fm
Fort'Stockton, Tx 79735
                           To,
                                 Christopher A, Prine
, ' /x '»
                                 Clerk of the Cburt
                                 First Cburt of Appeals
                                 301 Fannin Street
                                 Houston, Tx 77002-2066
                           ?-?002S20ce
                                                  tn^fc^^^